Title: To Thomas Jefferson from Angelica Schuyler Church, 9 March 1788
From: Church, Angelica Schuyler
To: Jefferson, Thomas



London March 9. 1788

I send by Mr. Rutledge some views in Ireland for Miss Jefferson. They are wild and Romantic. I should like to see them, but prefer seeing those of my own country first, because I should find there an agreeable guide, or rather if I may say what I hope, an amiable friend, whose society would improve my mind, and give me a relish for simple and happy amusements. I am very much afraid that the vase cannot be impresed in the manner you wish. Will you like to have it as it is? Do not beleive that I have not written to you before because I wanted Inclination. It was from a diffidence, that only serves to convince me of the respect and esteem you have inspired. My Love to the Young Ladies. I will not thank you for your kindness to Catherine. I feel it. Adieu Sir and beleive that I am sincerely your friend,

Angelica Church

